BICE, C. J.
It is clear that, originally, a court of equity had jurisdiction in any such case as that made by the bill; and that a plain and adequate remedy, in every such case, was provided in the courts of law, by section 2142 of the Code. The simple question, therefore, is, whether the jurisdiction originally exercised in such a case by a court of equity, is annihilated by section 602 of the Code.
The words of that section are as follow : “ The powers and jurisdiction of courts of chancery extend : 1. To all civil causes in which a plain and adequate remedy is not provided in the other judicial tribunals. 2. To all cases founded on a gambling consideration, so far as to sustain a bill of discovery and grant relief. 3. To subject the equitable title or claim to real estate to the payment of debts. 4. To such other cases as may be provided for by law.”
It is incontrovertibly established by the authorities, that if a court of equity originally had jurisdiction in any class of cases, such jurisdiction is not overturned by subsequent legislative enactments, which confer on courts of law the *632same remedial faculty which belonged to the court of equity, but do not contain prohibitory or restrictive words; and that where no such words are used, “ the uniform interpretation is, that such legislative enactments confer concurrent, and not exclusive remedial authority.” — 1 Story's Eq. Jur. §§ 80, 64i.; Harrison v. Rowan, 4 Wash. C. C. R. 205; Pratt v. Northam, 5 Mason’s R. 105; Cox v. Strode, 2 Bibb, 273; Cooper’s PI. 142; Wright v. Hunter, 5 Vesey, 792; Shepherd v. Monroe, 2 No. Car. Law Rep. 624; Crawford v. Childress, 1 Ala. R. 486; Couch v. Terry, 12 Ala. R. 225; Dement v. Boggess, 13 Ala. Rep. 140; Pharis v. Leachman, 26 Ala. R. 662; Boyce v. Grundy, 3 Peters, 215; Woodman v. Freeman, 25 Maine R. 541.
Section 2142 of the Code merely provides a plain and adequate remedy at law in any such a case as that made by the bill. No negative, prohibitory, or restrictive words are used in it, nor in section 602. In the face of the declaration contained in section 602, that “ the powers and jurisdiction of courts of chancery extend to” four specified classes of cases, indicated by the four subdivisions of that section, we cannot say that the legislature have by that section taken away their powers and jurisdiction, in all cases which do not fall within the three classes indicated by the first three subdivisions. We are bound to give some meaning and force to the fourth subdivision, as it clearly admits of it; and the meaning we ascribe to it is, that it affirms and declares the jurisdiction of courts of chancery in all cases which are not embraced in the first three subdivisions, but which, at and before the adoption of the Code, were known to be within the jurisdiction of such courts, and which are therefore described as “ such other cases as may be provided for by law.”
The words “ other cases,” as there used, mean cases other than the cases included in the first three subdivisions. The words “ as may be provided for .by law,” as there used, cannot, upon- any rule of construction known to us, be converted into the following words, “ as may be provided for by this Code, or by any statute hereafter passed j” but evidently refer to the law which was of force when the Code was adopted, and which was not repealed by the Code. To hold that the fourth subdivision means simply to declare that the powers and *633jurisdiction of courts of chancery “ extend to such other cases as may be provided for ” by some section of the Code, or by some subsequent statute, is to deprive it of all meaning, and practically to expunge it; for it is clear that the powers and jurisdiction of courts of chancery would extend to all cases' provided for by the various sections of the Code and by subsequent statutes, as effectually without the fourth subdivision of section 602, as with it.
At the adoption of the Code, that system of equity jurisprudence and jurisdiction which, prior to the American revolution, had been built upon wide and rational foundations in England, was part of our system for the administration of justice, except so far as it had been affected by our statutes of “ a public nature designed to operate on all the people of the State.” Every such statute which was “ not embraced” in the Code, was expressly repealed by its 10th section. But no part of the Code repeals that system of equity jurisprudence and jurisdiction, which, it is conceded on all hands, formed part of our system when the Code was adopted. We think there was a design in thus repealing-these statutes of a public nature which were, not embraced in the Code, and in omitting to repeal the known system of equity jurisprudence and jurisdiction.
Our conclusion is, that the first subdivision of section 602 is but the adoption of an existing rule; that the second and third subdivisions are modifications, by way. of enlargement, of the system of chancery jurisprudence and jurisdiction which had been established in England before the American revolution; and that the fourth subdivision was an adoption of that system, as modified by the second and third subdivisions, and by other sections of the Code. And we are entirely satisfied that, as to cases in which originally jurisdiction had vested legitimately in courts of chancery, the jurisdiction is not abolished by anything contained in section 602, although a plain and adequate remedy at law in such cases is provided by some other section of the Code, — no prohibitory or restrictive words being used. See authorities cited above.
It results from what we have said, that' the chancellor erred in dismissing the bill. His decree is, therefore, reversed, and the cause is remanded.